Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20180275967 A1 to Mohamed et al (hereinafter Mohamed).

As per claim 1, Mohamed teaches A method for generating a computation graph describing a computation, the method comprising: representing the computation by a set of graph nodes and edges, wherein each graph node is associated with a corresponding value and each edge represents a relationship between a pair of nodes ([0006] “In various embodiments, the program-generation model includes a recursive, reverse-recursive neural network (R3NN)… Iteratively expanding the partial program tree may include, in each iteration, computing global leaf representations for at least non-terminal ones of the leaf nodes of the partial program tree, computing a probability distribution for a set of valid expansions from the global leaf representations and the distributed representations of the production rules (e.g., a normalized exponential distribution over products of the global leaf representations and the distributed representations of the production rules), selecting a non-terminal leaf node and a production rule based on the computed probability distribution, and expanding the partial program tree by applying the selected production rule to the selected non-terminal leaf node. The global leaf representations may be computed by retrieving the distributed representations of symbols associated with the leaf nodes, performing a recursive bottom-to-top pass through the partial program tree from the leaf nodes to the root node using the first deep neural networks, and thereafter performing a reverse-recursive top-to-bottom pass through the partial program tree from the root node to the leaf nodes using the second deep neural networks. Optionally, the global leaf representations may be processes with a bidirectional long short term memory (LSTM) neural network prior to computing the probability distribution.” Examiner Note: A computation graph describing a computation is seen as equivalent to Mohamed’s program tree describing a generated program. Mohamed’s ‘leaf nodes’ are seen as equivalent to the graph nodes associated with a corresponding value, and the branches connecting the leaf nodes are seen as equivalent to edges representing a relationship between a pair of nodes (see also Mohamed Fig. 2B, “Learnt Program”, Fig. 3A.).);
using an operator to determine a value in the computation graph, wherein the operator performs a nondeterministic operation that is implemented at least in part by a neural network ([0052] “The program-generation model generates a program tree representing a target program corresponding to the set of input-output examples by iteratively expanding a partial program tree, beginning with a root node and ending when all leaf nodes are terminal… From the global leaf representations in conjunction with distributed representations of the production rules of the DSL (as specified by the program-generation model), a probability distribution for all valid expansions of the partial program tree is computed (operation 614). The probability distribution assigns a probability to each expansion, an expansion being specified in terms of the leaf node to the expanded and the production rule to be used in the expansion. For example, the probability distribution may be a normalized distribution over products of the global leaf representations of the leaf nodes and the distributed representations of the production rules. In operation 616, a non-terminal leaf node and production rule are selected for expansion based on the probability distribution. In some embodiments, this operation simply involves selecting the expansion (that is, the leaf-node/production-rule pair) with the highest probability. In other embodiments, the selection involves an element of randomness, and the expansions is selected by sampling the set of valid expansions in accordance with the probability distribution…” Examiner Note: The examiner understands a program or function to qualify as “nondeterministic” if, during the execution of the given function, an element of chance is involved such that the function is not guaranteed to produce the same output given an identical input. The “operator” of the instant application is seen as equivalent to a portion of Mohamed’s neural network that generates a program, and the instant application’s non-deterministic operation performed by the operator is seen as equivalent to Mohamed’s selection of a program expansion based on both a probability distribution and an element of randomness.); and
storing a representation of the computation graph in an electronic data storage element ([0057] For example, one hardware-implemented module can perform an operation and store the output of that operation in a memory device to which it is communicatively coupled. A further hardware-implemented module can then, at a later time, access the memory device to retrieve and process the stored output. Hardware-implemented modules can also initiate communications with input or output devices, and can operate on a resource (e.g., a collection of information).).

As per claim 2, Mohamed teaches The method of claim 1, wherein the nondeterministic operation is one that selects between two or more options for the computation based on a score associated with each option, and further, wherein the score is determined by the neural network ([0010] “The neural network of the program-generation model may be an R3NN. The R3NN may specify distributed representations of a plurality of symbols and a plurality of production rules defined by the DSL as well as first and second deep neural networks for each of the plurality of production rules, and may iteratively expand the partial program tree by computing global leaf representations for at least non-terminal ones of the leaf nodes, computing a probability distribution for a set of valid expansions from the global leaf representations and the distributed representations of the production rules, selecting a non-terminal leaf node and a production rule based on the computed probability distribution, and expanding the partial program tree by applying the selected production rule to the selected non-terminal leaf node.” [0036 “]…Let E be the set of all valid expansions in a partial program tree T…” [0039] “Once the global leaf representations φ_(l) have been computed, it is straightforward to determine scores for all possible expansions e∈E.” Fig. 2B. Examiner Note: The selection between two or more options is seen as equivalent to the selection of a program expansion from a set of program expansions based a generated probability .

As per claim 3, Mohamed teaches The method of claim 2, wherein the operator is a choose function, the choose function operating to determine the value by selecting between the two or more options ([0052] “The program-generation model generates a program tree representing a target program corresponding to the set of input-output examples by iteratively expanding a partial program tree, beginning with a root node and ending when all leaf nodes are terminal. The partial program tree is initialized using the start symbol of the DSL at the root node (operation 610). Then, in each iteration, global leaf representations of the leaf nodes (at least the non-terminal leaf nodes) are computed (operation 612). Conditioning of the program-generation model on the encoded input-output examples (operation 608) takes place at some point in this step of the process, as explained in more detail below with respect to FIG. 7. From the global leaf representations in conjunction with distributed representations of the production rules of the DSL (as specified by the program-generation model), a probability distribution for all valid expansions of the partial program tree is computed (operation 614). The probability distribution assigns a probability to each expansion, an expansion being specified in terms of the leaf node to the expanded and the production rule to be used in the expansion. For example, the probability distribution may be a normalized distribution over products of the global leaf representations of the leaf nodes and the distributed representations of the production rules. In operation 616, a non-terminal leaf node and production rule are selected for expansion based on the probability .

As per claim 4, Mohamed teaches The method of claim 3, wherein the score represents a weight associated with a choice ([0052] “…From the global leaf representations in conjunction with distributed representations of the production rules of the DSL (as specified by the program-generation model), a probability distribution for all valid expansions of the partial program tree is computed (operation 614). The probability distribution assigns a probability to each expansion, an expansion being specified in terms of the leaf node to the expanded and the production rule to be used in the expansion. For example, the probability distribution may be a normalized distribution over products of the global leaf representations of the leaf nodes and the distributed representations of the production rules. In operation 616, a non-terminal leaf node and production rule are selected for expansion based on the probability distribution. In some embodiments, this operation simply involves selecting the expansion (that is, the leaf-node/production-rule pair) with the highest .

As per claim 5, Mohamed teaches The method of claim 4, wherein the score is a value of a computation graph node that has the same number of elements as the two or more options ([0052] …From the global leaf representations in conjunction with distributed representations of the production rules of the DSL (as specified by the program-generation model), a probability distribution for all valid expansions of the partial program tree is computed (operation 614). The probability distribution assigns a probability to each expansion, an expansion being specified in terms of the leaf node to the expanded and the production rule to be used in the expansion. For example, the probability distribution may be a normalized distribution over products of the global leaf representations of the leaf nodes and the distributed representations of the production rules. In operation 616, a non-terminal leaf node and production rule are selected for expansion based on the probability distribution. In some embodiments, this operation simply involves selecting the expansion (that is, the leaf-node/production-rule pair) with the highest probability. In other embodiments, the selection involves an element of randomness, and the expansions is selected by sampling the set of valid expansions in accordance with the probability distribution…” Examiner Note: The instant application’s graph node containing a number of elements equal to the available options to choose from is seen as equivalent to Mohamed’s model containing a probability distribution for all valid expansions of the tree.).

As per claim 6, Mohamed teaches The method of claim 1, further comprising: providing an input to the generated computation graph ([0010] A further aspect relates to a method for training neural networks for program synthesis. For a given DSL, the method involves providing a plurality of programs in the DSL (e.g., by uniformly sampling the DSL) and a plurality of respective sets of input-output examples associated with the programs (each input-output example within each set comprising a well-formed input and an output produced by the respective associated program from the input), and creating a program-generation model and an input-output encoder for the domain-specific language by training respective neural networks of the program-generation model and the input-output encoder on the plurality of programs and the associated input-output examples. The program-generation model, following conditioning on a test set of input-output examples encoded by the trained input-output encoder, is to generate a program tree representing a target program consistent with the test set of input-output examples by iteratively expanding a partial program tree, beginning with a root node and ending when all leaf nodes are terminal symbols in the DSL, using the neural network of the program-generation model.); and
using the computation graph to generate an output corresponding to the provided input ([0010] A further aspect relates to a method for training neural networks for program synthesis. For a given DSL, the method involves providing a plurality of programs in the DSL (e.g., by uniformly sampling the DSL) and a plurality of respective sets of input-output examples associated with the programs (each input-output example within each set comprising a well-formed input and an output produced by the respective associated program from the input), and creating a program-generation model and an input-output encoder for the domain-specific language by training respective neural networks of the program-generation model and the input-output encoder on the plurality of programs and the associated input-output examples. The program-generation model, following conditioning on a test set of input-output examples encoded by the trained input-. 

As per claim 9, Mohamed teaches The method of claim 1, further comprising evaluating the operator with a tensor to generate a program sketch object that represents a function from the neural network parameters to a probability distribution over values ([0052] “The program-generation model generates a program tree representing a target program corresponding to the set of input-output examples by iteratively expanding a partial program tree, beginning with a root node and ending when all leaf nodes are terminal. The partial program tree is initialized using the start symbol of the DSL at the root node (operation 610). Then, in each iteration, global leaf representations of the leaf nodes (at least the non-terminal leaf nodes) are computed (operation 612). Conditioning of the program-generation model on the encoded input-output examples (operation 608) takes place at some point in this step of the process, as explained in more detail below with respect to FIG. 7. From the global leaf representations in conjunction with distributed representations of the production rules of the DSL (as specified by the program-generation model), a probability distribution for all valid expansions of the partial program tree is computed (operation 614). The probability distribution assigns a probability to each expansion, an expansion being specified in terms of the leaf node to the expanded and the production rule to be used in the expansion. For example, the probability distribution may be a normalized distribution over products of the global leaf representations of the leaf nodes and the distributed representations of the production rules. In operation 616, a non-terminal leaf node and production rule are selected for expansion based on the probability distribution. In some embodiments, this operation simply .

Claim 10 is an apparatus claim corresponding to method claim 1. Claim 10 requires An apparatus for generating a computation graph for a computation, comprising (Mohamed, [0004] “Described herein are machine-learning approaches for program synthesis, and associated neural-network architectures that facilitate generating programs incrementally without the need for an explicit search. In various embodiments, a neural-network architecture including a program-generation model and an input-output encoder is trained end-to-end on a plurality of programs in a given DSL and respective associated sets of input-output examples.”): a processor programmed to execute a set of instructions; a data storage element in which the set of instructions are stored, wherein when executed by the processor the set of instructions cause the apparatus to (Mohamed, [0008] “Another aspect relates to a system for program synthesis, including one or more hardware processors and one or more machine-readable media storing instructions that, when executed by the hardware processor(s), cause the hardware processor(s) to perform the operations of the above-described method for program synthesis.”). Claim 10 is rejected for the same reasons as claim 1.
Claim 11 is an apparatus claim corresponding to method claim 2. Claim 11 is rejected for the same reasons as claim 2.
Claim 12 is an apparatus claim corresponding to method claim 3. Claim 12 is rejected for the same reasons as claim 3.
Claim 13 is an apparatus claim corresponding to method claim 4. Claim 13 is rejected for the same reasons as claim 4.
Claim 14 is an apparatus claim corresponding to method claim 5. Claim 14 is rejected for the same reasons as claim 5.
Claim 15 is an apparatus claim corresponding to method claim 6. Claim 15 is rejected for the same reasons as claim 6.
Claim 18 is an apparatus claim corresponding to method claim 9. Claim 18 is rejected for the same reasons as claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180275967 A1 to Mohamed et al (hereinafter Mohamed), in view of U.S. Pub. No. 20150106310 A1 to Birdwell et al (hereinafter Birdwell).

As per claim 7, Birdwell teaches The method of claim 6, wherein the input is a representation of an image ([0242] “This task is entirely static; there is no time component. Thus, simply feeding the image as input to a NIDA network does not take advantage of the dynamic components of our network... In particular and referring to FIG. 30, rather than feeding the entire image into the network at once, the network "scans" the image in one of three ways: (1) a row at a time, (2) a column at a time, or (3) both a row and a column at a time (or by entropy as will be .

Mohamed and Birdwell are analogous art because they are both directed towards neural network based graph generation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mohamed’s program generation with Birdwell’s image input. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the flexibility of the system, which can be accomplished by making the system compatible with image inputs (Birdwell [0165], [0241-0242]).

Claim 16 is an apparatus claim corresponding to method claim 7. Claim 16 is rejected for the same reasons as claim 7.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180275967 A1 to Mohamed et al (hereinafter Mohamed), in view of U.S. Pub. No. 20180197105  A1 to Luo et Salem (hereinafter Luo).

As per claim 8, Luo teaches The method of claim 4, further comprising applying an inference algorithm to the computation graph and using the output of applying the inference algorithm to determine the score associated with an option ([0021] “The one or more classification models can include processing devices that execute machine learning algorithms to generate learned inferences based on received datasets.” [0035] “In some implementations, module 104 can use computing processes to infer a probability factor. The computing processes can include outputs of machine learning inference computations that generate at least one initial classification inference model 112. The probability factor can indicate a certain likelihood that identified text content corresponds to a particular document security classification or label. The probability factors of inference model 112 can be used by model weighting module 124 to generate final classification model 126.” [0049] “The probability factor can correspond to a weight/influence parameter that indicates a certain likelihood that identified relations correspond to a particular document security classification or label. The probability factor can be used by model weighting module 124 to generate classification model 126. In some implementations, system 100 includes three data channels/paths that provide respective probability factors for determining weight parameters by model weighting module 124 to generate final classification model 126.” Examiner Note: Luo teaches an ML algorithm used to infer a probability, where the ML algorithm qualifies as an inference algorithm and the probability of a certain label being applied to the document qualifies as the score associated with an option. When Luo’s inference algorithm is applied to Mohamed’s generation of a program equivalent to a computation graph (Mohammed [0052], “The probability distribution assigns a probability to each expansion…”), the resulting system would apply an inference algorithm to Mohamed’s partial program tree (i.e. “computation graph”) in order to determine the probability (i.e. “score”) of a given expansion (i.e. “option”) of that tree.).

Mohamed and Luo are analogous art because they are both directed towards machine learning inference. Therefore, it would have been obvious to one of ordinary skill in the art before 

Claim 17 is an apparatus claim corresponding to method claim 8. Claim 17 is rejected for the same reasons as claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. No. 20160162782 A1 to Park et al, U.S. Pub. No. 20180314619 A1 to Jagadeesan et Mendiratta, U.S. Pub. No. 9633306 B2 to Liu et al, and “Probabilistic Programming” to Gordon et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Respectfully, 
/PAUL GORDON SMITH/Examiner, Art Unit 2126       
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126